 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JEFFREY RYAN RENTERIA,                              Case No.: 18cv2823 WQH (KSC)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE
14   WILLIAM GORE, et al.,
15                                 Respondents.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus and has paid the $5.00 filing fee. (ECF Nos. 1-2.) The Petition must be
19   dismissed because it is clear that this Court is barred from consideration of his claims by
20   the abstention doctrine announced in Younger v. Harris, 401 U.S. 37 (1971).
21         Under Younger, federal courts may not interfere with ongoing state criminal
22   proceedings absent extraordinary circumstances. Id. at 45-46; see Middlesex County
23   Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982) (Younger
24   “espouse[d] a strong federal policy against federal-court interference with pending state
25   judicial proceedings.”) These concerns are particularly important in the habeas context
26   where a state prisoner’s conviction may be reversed on appeal, thereby rendering the
27   federal issue moot. Sherwood v. Tompkins, 716 F.2d 632, 634 (9th Cir. 1983).
28   ///

                                                     1
                                                                                 18cv2823 WQH (KSC)
 1          Absent extraordinary circumstances, abstention under Younger is required when:
 2   (1) state judicial proceedings are ongoing; (2) the state proceedings involve important
 3   state interests; and (3) the state proceedings afford an adequate opportunity to raise the
 4   federal issue. Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th
 5   Cir. 2001). All three of these criteria are satisfied here. At the time Petitioner filed the
 6   instant Petition on December 14, 2018, he stated he was arrested on May 23, 2018, that
 7   he was illegally incarcerated and his sentence start date and projected release dates were
 8   unknown. (Pet., ECF No. 1 at 2.) He also stated that he has been “illegally held since
 9   May 2018 and [has] not been given a speedy and public trial.” (Id. at 6.)1 Thus
10   Petitioner’s criminal case is still ongoing in the state courts. Further, there is no question
11   that the state criminal proceedings involve important state interests. Finally, Petitioner
12   has failed to show that he has not been afforded an adequate opportunity to raise the
13   federal issues on direct appeal. Petitioner offers nothing to support a contention that the
14   state courts do not provide him an adequate opportunity to raise his claims, and this Court
15   specifically rejects such an argument. Abstention is therefore required. See Huffman v.
16   Pursue, Ltd., 420 U.S. 592, 608 (1975) (Younger applies to state appellate proceedings as
17   well as ongoing proceedings in state trial court); see also Drury v. Cox, 457 F.2d 764,
18   764-65 (9th Cir. 1972) (“[O]nly in the most unusual circumstances is a defendant entitled
19   to have federal interposition by way of injunction or habeas corpus until after the jury
20   comes in, judgment has been appealed from and the case concluded in the state courts.”)
21          Because Petitioner has failed to demonstrate that extraordinary circumstances exist
22   which would relieve this Court of its obligation to abstain from interfering with ongoing
23   state criminal proceedings, his Petition is DISMISSED without prejudice. Juidice v.
24   Vail, 430 U.S. 327, 337 (1977) (holding that if Younger abstention applies, a court may
25   not retain jurisdiction but should dismiss the action.)
26
27
     1
      A search of the website https://apps.sdsheriff.net/wij/WijAList.aspx indicates Petitioner has a future
28   court date of January 25, 2019.

                                                         2
                                                                                           18cv2823 WQH (KSC)
 1                                       CONCLUSION
 2         For the foregoing reasons, the Petition is DISMISSED without prejudice because
 3   this Court must abstain from interfering with the ongoing state criminal proceedings
 4   pursuant to the abstention doctrine of Younger v. Harris, 401 U.S. 37 (1971).
 5         IT IS SO ORDERED.
 6   Dated: January 3, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                              18cv2823 WQH (KSC)
